DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 29th, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Attia fails to teach steps f, g, and h of claim 1 and that Attia is silent with respect to potential miscalibrations of yaw angles. This argument is not persuasive. Attia discloses matching a yaw angle having a turbulence intensity estimated value matching the turbulent flow intensity detection value when the turbulence intensity deviation value exceeds a predetermined deviation threshold value in block 2410. The yaw angle is being corrected based on the turbulence intensity variations and comparisons for exceeded thresholds. This is the correction for the potential miscalibration. In step g of the claim, the limitation states that if the turbulence intensity deviation value is above a pre-determined deviation threshold, matching the yaw angle to the turbulence intensity detection value. In Attia, the method steps in Figure 10 continue to iterate by determining an expected wind condition (ie, matching the turbulence intensity estimation value with the turbulence intensity detection value), and when the expected power production is calculated (2430) issuing the yaw angle to match (block 2500).
Applicant argues Roma relates to a different problem and concerned with optimizing the operation of affecting and affected wind turbines based on wake models, and that this is distinct from the presently claimed invention that compares a current wake model with real data and a theoretical wake model to see if there’s deviations and to correct for them. This argument is not found to be persuasive. Roma explicitly shows in Figure 3 the comparing of a current wake model (307) with a .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-8, and 16 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Attia (US 9617975).
Regarding claim 1, Attia discloses A computer-implemented method for re-calibrating at least one yaw-angle of a wind turbine starting from an initial yaw-angle calibration of said wind turbine, the method comprising at least the following steps: a. receiving wind data (see wind direction 28, 282, 283, 284, measured with anemometer); b. based on at least said wind data: calculating an appropriate yaw-angle (yaw angle set points), and determining a turbulence intensity estimation value related to said appropriate yaw-angle (block 2210, a current local turbulence intensity and yaw position), wherein the turbulence intensity (TI) being a ratio of wind speed deviation to average wind speed over a pre-determined period of time; c. instructing said wind turbine to align according to said calculated yaw-angle (issuing yaw angle setpoints); d. after attainment of said yaw-angle alignment, retrieving wind turbine specific wind speed data; e. based on said retrieved wind turbine specific wind data, calculating 
Regarding claim 2, Attia discloses the method according to claim 1 above. Attia further discloses storing the matching yaw angle as replacement yaw angle in a look up table and utilizing that replacement yaw angle for the instructed yaw data point (Figure 10, the loop repeats with the replaced yaw value, and further the wind predictor may perform based on interpolations between values of look-up tables).
Regarding claims 5-6 and 16, Attia discloses the method according to claim 1 above. Attia further discloses the wind data includes wind direction and wind speed (anemometer data), and further includes wake influence and wind turbine electrical power output (see Figure 4, wake influence; yaw angle set points are correlated with power output of the wind farm). Shaft/rotor speed can similarly be measured (encoder 265 measures shaft speed).
Regarding claims 7-8, Attia discloses the method according to claim 1 above. Attia further discloses a system with a wind turbine having a rotor and yaw angle drive to move the rotor into a yaw angle position (yaw drive mechanism 56), at least one wind sensor to retrieve the wind data (anemometer), at least one processor for carrying out the calculation operations, at least one storage device for at least transitionally storing all or some of the data to be stored (controller 202 includes at least one processor and a memory, at least one processor input channel, at least one processor output .
Claims 9-11 and 13 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Roma (US 20170022974).
Regarding claim 9, Roma discloses a computer-implemented method for optimization of a wind park, wherein the wind park includes a plurality of wind turbines, and wherein at least an effecting wind turbine might suffer from wake from at least an effected wind turbine while being aligned to at least one yaw-angle position, the method comprising: I. based on simulation calculation including turbulence intensity estimation values estimating said at least one effecting wind turbine to suffer from wake from said at least one effected wind turbine (Figure 3, steps 302 and 303; alternatively utilization of wake models in Figure 2b); II. based on simulation calculation including turbulence intensity estimation values estimating said at least one effected wind turbine to cause the wake on said estimated at least one effecting wind turbine (Figure 3, 302 and 303); III. based on wind sensor data calculating turbulence intensity detection values for said estimated at least one effecting wind turbine and said estimated at least one effected wind turbine (wake modeling as in Figure 2b); IV. comparing the turbulence intensity estimation values with the respective turbulence intensity detection values and calculating respective turbulence intensity deviation values (308); V. if said turbulence intensity deviation value of one of said wind turbines is above a pre-determined deviation threshold, that wind turbine is set a deviating wind turbine (309); VI. for said deviating wind turbine searching a matching yaw-angle having a turbulence intensity estimation value that matches with said turbulence intensity detection value; VII. if a matching yaw-angle is found, instructing said deviating wind turbine to align according to that matching yaw-angle (Paragraphs 54-57).
claims 10-11 and 13, Roma discloses the method according to claim 9 above. Roma further discloses the turbulence intensity detection values are mapped for at least both said at least one effecting wind turbine and said at least one effected wind turbine, and wherein said matching yaw-angle is an alignment yaw-angle, and the alignment yaw-angle being a yaw-angle at which maximum peaks of the respective mapped turbulence intensity detection values of both said at least one effecting wind turbine and said at least one effected wind turbine at least are located within an threshold area around a straight line through the respective at least two wind turbine's yaw-angle rotation centers (see Figures 2A and 2B, the values are mapped and how the values affect neighboring wind turbines). Roma discloses a plurality of wind turbines each having a rotor (Figures 2A and 2B provide a wind park) and having a yaw-angle drive to move said rotor into an yaw-angle position (yaw mechanism implicit) ; at least one wind sensor to retrieve required wind data (wind direction and speed measured, thereby includes a sensor; see LIDAR and/or met pole); at least one processor for carrying out all or some of the calculation operations (Paragraph 24); at least one storage device for at least transitionally storing all or some of the data to be stored (memory); at least one sensor data input device for preparing sensor data for calculating steps (Paragraph 32); at least one drive output device for instructing said yaw-angle drive for yaw-angle alignment (implicit in changing the yaw angle). The wind park includes a management center (Figure 1) to carry out the wind park optimization calculations. 







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Roma (US 20170022974) in view of Kondou (US 20180058426).
Roma discloses the wind park according to claim 11 above.
Roma fails to explicitly teach that the database utilized to carry about the re-calibration is carried out with a single wind turbine without data output to another wind turbine or wind park management center.
Kondou teaches a wind farm or control method for a wind farm involving the interaction of wake. The calculation unit (31) are measurement values in each instant time, and disposition information and design information is stored internally on a database. The control unit includes a database internally to the single wind turbine, or alternatively can obtain/send information to an outside source (Paragraph 30).
Because Roma utilizes a database of information to adjust and operate wind turbines in a wind farm, and can further compare wake models to a database of prior determined data for how to adjust an individual wind turbine, and because Kondou teaches that such a database can be stored individually in each wind turbine, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wind park control of Roma such that each individual wind turbine can be calibrated and controlled within the single wind turbine as taught by Kondou for the purposes of optimizing an individual wind turbine control.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 17 is allowed.
Claim 3 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 17. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745